 1                                 UNITED STATES DISTRICT COURT

 2                                            DISTRICT OF NEVADA

 3 Martin Skropeta,                                                 Case No.: 2:21-cv-00171

 4               Petitioner                                        Order Dismissing Action

 5 v.                                                                     [ECF No. 7]

 6 Calvin Johnson,

 7               Respondent

 8

 9              Martin Skropeta brings this habeas corpus petition under 28 U.S.C. § 2254 to challenge

10 his state-court convictions for second-degree murder and robbery. I reviewed his petition for

11 sufficiency under Rule 4 of the Rules Governing Section 2254 Cases in the United States District

12 Courts. 1 I found that all of his grounds for relief were too vague, among other defects, and I

13 directed Skropeta to file an amended petition that alleged all the facts in support of his grounds. 2

14 I also warned him that I would dismiss the action if he did not file an amended petition in the

15 allotted time. 3 Skropeta has not filed anything in this action after that order, so I dismiss the

16 action without prejudice to Skropeta’s ability to commence a new habeas corpus action.

17 However, I make no statement whether any new habeas corpus petition that Skropeta files will

18 be free from procedural bars or timely. 4

19              Reasonable jurists would not find my determinations to be debatable or wrong, so I deny

20 a certificate of appealability.

21
     1
         ECF No. 7.
22   2
         Id. at 1–3.
23   3
         Id. at 3.
     4
         See, e.g., 28 U.S.C. § 2244(d)(1).
 1         IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice

 2 because petitioner failed to file an amended petition for a writ of habeas corpus. I direct the

 3 clerk of the court to ENTER JUDGMENT ACCORDINGLY and to CLOSE THIS CASE.

 4         IT FURTHER IS ORDERED that a certificate of appealability is DENIED.

 5         Dated: July 6, 2021

 6                                                           _________________________________
                                                             U.S. District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
